DETAILED ACTION
Response to Arguments
Applicant's arguments filed with respect to claims 1-6 have been fully considered but are moot in view of the new ground(s) of rejection. The rejections are necessitated due to claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No. US 20200271453) in view of Joh et al. (Pub. No. US 2014/0379164).
Regarding claims 1 and 6, Wang teaches capturing an environment image or a sequence of environment images by means of at least one surroundings detection sensor [Para. 48 “the system generates a first response map based on the information gathered by the first camera”], detecting driving lane boundaries in the environment image or the sequence of environment images [Para. 62 “the system uses an image fetched from the camera and identifies lane markers within the lanes of vehicle travel depicted in the image. The camera may identify other aspects of the roadway including, but not limited to, bridges, signs, barriers, street lights, and buildings.”], determining a driving lane course (response map) based on the detected driving lane boundaries [ Para. 62 “the system generates a response map based on information fetched from the camera”; “the system uses an image fetched from the camera and identifies lane markers within the lanes of vehicle travel depicted in the image”]; retrieving a further driving lane course (region map) from a data source [Para. 60 “the computer receives the region map from a database”]; checking the plausibility of the determined driving lane course by verifying a matching (comparing) of the driving lane courses [Para. 48, 63, and 69]; identifying a degree of matching [Para. 49 “the system generates a first corrected vehicle location based on the confidence score calculated by the first localizer. In an embodiment, the first corrected vehicle location is the same as the predicted location if the confidence score is 100%”]; setting a confidence value/score based on the degree of matching [Para. 56, 63, and 69]; and deciding whether the determined driving lane course is provided to a driving function [Para 59, “FIG. 1, at step 140, the system outputs on the updated location. In one embodiment, the system outputs the updated location to another system on the vehicle. For example, the system may output the updated location to a self-driving system piloting the vehicle”].  
Wang doesn’t explicitly state that the driving lane course includes a route of the driving lane in front of the vehicle.
Joh teaches determining a driving lane course (first lane model) based on the detected driving lane boundaries, the driving lane course including a route of the driving lane in front of the vehicle (optical data of the roadway) [Abstract, claim 1, para. 4, 5, and 11]; retrieving a further driving lane course from a data source (second lane model) [Abstract, claim 1, para. 4, 5, and 11]; checking the plausibility/difference/confidence of the determined driving lane course by determining whether the determined driving lane course matches the retrieved further driving lane course [Para. 11, 23, 26 and Claim 1]; and identifying a degree of matching of the determined driving lane course to the retrieved further driving lane course [Para. 11, 23, 26 and Claim 1].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Wang the ability to performed the claimed limitation in order to improve driver assistance system as taught by Jon since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 2, Wang teaches wherein the further driving lane course is retrieved from an HD map, a cloud or an infrastructure [Para. 60 “the computer receives the region map from a database”].  
Regarding claim 3, Wang teaches the determined driving lane course is provided to a driving function when a confidence value above a predetermined confidence threshold value is present [Para. 49 and 65].  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No. US 20200271453) in view of Joh et al. (Pub. No. US 2014/0379164) further in view of LANGKABEL et al. (Pub. No. US 20160176333).
Regarding claim 4, Wang in view of Jon doesn’t explicitly teach a matching of curve radii is verified when the matching of the determined driving lane course and retrieved further driving lane course is checked.  
LANGKABEL teaches a matching of curve radii is verified when the matching of the determined driving lane course and retrieved further driving lane course is checked [fig. 1, 3 and related description].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Wang the ability to verify curve radius by matching driving lane course as taught by LANGKABEL since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No. US 20200271453) in view of Joh et al. (Pub. No. US 2014/0379164) and fruther in view of BRANDIN (Pub. No. US 20170210359).
Regarding claim 5, Wang in view of Jon doesn’t explicitly teach a warning is outputted to the driver when a confidence value below a predetermined confidence threshold value is present.  
However, BRANDIN teaches warning is outputted to the driver when a confidence value below a predetermined confidence threshold value is present [Para. 54].
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Wang in view of Jon the ability to output warning when the confidence score is below a threshold as taught by BRANDIN in order to avoid accident since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.








Conclusion
          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 888-786-0101 (IN USA OR CANADA) or 571-272-4000.
/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666